Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yamafuku et al. (“Yamafuku”, US 2015/0357670 A1, disclosed in IDS) in view of Kim (US 2006/0099504 A1, disclosed in IDS) and Kim (“Kim’732”, US 2015/0364732 A1).
Regarding claim 1, Yamafuku teaches a nonaqueous electrolyte secondary battery (Yamafuku, Title, Fig. 1, [0051], e.g., nonaqueous electrolyte secondary battery) comprising: 
a flat wound electrode body (electrode assembly 2) that is formed by making an elongated positive electrode (strip-like positive electrode 23) and an elongated negative electrode (strip-like negative electrode 24) overlap each other with an elongated separator (strip-like separator electrode 25) interposed therebetween to obtain a laminate and winding the laminate in a longitudinal direction of the elongated positive electrode (strip-like positive electrode 23) and the elongated negative 

    PNG
    media_image1.png
    770
    671
    media_image1.png
    Greyscale

a nonaqueous electrolytic solution (Yamafuk, [0058], e.g., electrolyte solution is a nonaqueous electrolyte solution); 
a quadrilateral battery case (case 3) that accommodates the flat wound electrode body (electrode assembly 2) and the nonaqueous electrolytic solution (Yamafuk, Figs. 1, 4-6 and 10-11, [0058], e.g., case 3 (a quadrilateral battery case, see Figs. 1, 4-6 and 10-11) stores an electrolyte solution in an inner space 33 together with the electrode assembly 2; electrolyte solution is a nonaqueous electrolyte solution); and 
an insulating film (insulating member 6) that electrically insulates the flat wound electrode body (electrode assembly 2) and the quadrilateral battery case (case 3) from each other, is formed into a bag shape corresponding to a shape of the flat wound electrode body (electrode assembly 2), and is arranged between an inner wall of the quadrilateral battery case (case 3) and the flat would electrode body (electrode assembly 2) such that an entire surface of a bottom-side R portion of the two R portions of the flat wound electrode body (electrode assembly 2), which faces a bottom surface of the quadrilateral battery case (case 3), and an inside of the insulating film (insulating member 6), which faces the bottom-side R portion of the two R portions of the flat wound electrode body (electrode assembly 2), are joined to each other (Yamafuk, Figs. 4-5 and 10 (please also see annotated figure 5 below), [0083], e.g., an insulating member 6 (insulating film) which insulates the electrode assembly 2 and the case 3 from each other; insulation cover 6 is made of a material having insulation property; insulation cover 6 is formed of a sheet-like member; insulation cover 6 is made of a resin such as polypropylene (an electrically insulating material); insulation cover 6 is formed into a bag shape; insulation cover 6 covers side surfaces of the electrode assembly 2 (planar regions of a peripheral surface of the electrode assembly 2 which face the barrel portion 312 of the case body 31) and a bottom surface of the electrode assembly 2 (a curved region of the peripheral surface of the electrode assembly 2 which faces the closed portion 311 of the case body 31); (as shown in the annotated figure 5 below, an entire surface of the bottom-side R portion of the two R portions of the flat wound electrode body (electrode assembly 2), which faces a bottom surface of the quadrilateral battery case (case 3), and an inside of the insulating film 

    PNG
    media_image2.png
    770
    503
    media_image2.png
    Greyscale

Yamafuk does not teach wherein the entire surface of the bottom-side R portion of the two R portions of the flat wound electrode body and the inside of the insulating film which faces the bottom-side R portion of the two R portions of the flat wound electrode body are joined to each other through an adhesive member or a bonding member.
However, Kim teaches a battery comprising insulation tape 127 (insulation film) glued (the glue which is being interpreted an adhesive member or a bonding member; if it refers to the insulation tape being an adhesive tape, then the adhesive coating on the tape/insulation material is being interpreted as an adhesive member or a bonding member and the tape/insulation material is being interpreted as insulation film) to the short sides 122 (R portion) of the electrode assembly 120 (flat wound electrode body) (Kim, Title, Fig. 8 (see annotated figure 8 below), [0047]).

    PNG
    media_image3.png
    850
    609
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the entire surface of the bottom-side R portion of the two R portions of the flat wound electrode body and the inside of the insulating film which faces the bottom-side R portion of the two R portions of the flat wound electrode body are joined to each other through an adhesive member or a bonding member, for the purpose of preventing electrode assembly from floating (Kim, [0047]).
Yamafuk in view of Kim does not explicitly teach the insulating film prevents leakage of the nonaqueous electrolytic solution from all regions surrounding the flat wound electrode body, other than a region corresponding to a top-side R portion of the two R portions of the flat wound electrode body.
However, in the same field of endeavor, Kim’732 teaches a battery comprising an insulating bag preventing leakage of a nonaqueous electrolytic solution from all regions surrounding a flat wound electrode body, other than a region corresponding to a top-side R portion of two R portions of the flat wound electrode body (Kim’732, Title, Abstract, Figs. 1-5, [0017], [0019], [0082], e.g., an insulation bag between the electrode assembly and the case to receive the electrode assembly and to hermetically seal the electrolyte; insulation bag may have an open top; the electrode assembly 110 may be impregnated into the electrolyte and the electrolyte may not leak to the outside of the insulation bag 160).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the insulating film prevents leakage of the nonaqueous electrolytic solution from all regions surrounding the flat wound electrode .
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamafuku et al. (“Yamafuku”, US 2015/0357670 A1, disclosed in IDS) in view of Kim (US 2006/0099504 A1, disclosed in IDS)
Regarding claim 2, Yamafuku teaches a nonaqueous electrolyte secondary battery (Yamafuku, Title, Fig. 1, [0051], e.g., nonaqueous electrolyte secondary battery) comprising: 
a flat wound electrode body (electrode assembly 2) that is formed by making an elongated positive electrode (strip-like positive electrode 23) and an elongated negative electrode (strip-like negative electrode 24) overlap each other with an elongated separator (strip-like separator electrode 25) interposed therebetween to obtain a laminate and winding the laminate in a longitudinal direction of the elongated positive electrode (strip-like positive electrode 23) and the elongated negative electrode (strip-like negative electrode 24), in which the flat wound electrode body (electrode assembly 2) has two R portions and a flat portion, the two R portions have a curved surface and are formed in opposite end portions in a longitudinal direction of a section perpendicular to a winding axis, and the flat portion is a center portion in the longitudinal direction of the section and is interposed between the two R portions (Yamafuk, Figs. 2-3, 5 and 10 (please also see annotated figure 5 below), [0053], [0056], [0057], e.g., electrode assembly includes: a strip-like electrode (positive 

    PNG
    media_image1.png
    770
    671
    media_image1.png
    Greyscale

a nonaqueous electrolytic solution (Yamafuk, [0058], e.g., electrolyte solution is a nonaqueous electrolyte solution); 
a quadrilateral battery case (case 3) that accommodates the flat wound electrode body (electrode assembly 2) and the nonaqueous electrolytic solution (Yamafuk, Figs. 1, 4-6 and 10-11, [0058], e.g., case 3 (a quadrilateral battery case, see Figs. 1, 4-6 and 10-11) stores an electrolyte solution in an inner space 33 together with the electrode assembly 2; electrolyte solution is a nonaqueous electrolyte solution); and 
an insulating film (insulating member 6) that electrically insulates the flat wound electrode body (electrode assembly 2) and the quadrilateral battery case (case 3) from each other, is formed into a bag shape corresponding to a shape of the flat wound electrode body (electrode assembly 2), and is arranged between an inner wall of the quadrilateral battery case (case 3) and the flat would electrode body (electrode assembly 2) such that an entire surface of a bottom-side R portion of the two R portions of the flat wound electrode body (electrode assembly 2), which faces a bottom surface of the quadrilateral battery case (case 3), and an inside of the insulating film (insulating member 6), which faces the bottom-side R portion of the two R portions of the flat wound electrode body (electrode assembly 2), are joined to each other (Yamafuk, Figs. 4-5 and 10 (please also see annotated figure 5 below), [0083], e.g., an insulating member 6 (insulating film) which insulates the electrode assembly 2 and the case 3 from each other; insulation cover 6 is made of a material having insulation property; insulation cover 6 is formed of a sheet-like member; insulation cover 6 is made of a resin such as polypropylene (an electrically insulating material); insulation 

    PNG
    media_image2.png
    770
    503
    media_image2.png
    Greyscale

the insulating film surrounds the flat wound electrode body on the two R portions, the flat portion, and side surface portions which are perpendicular to the two R portions and the flat portion of the flat wound electrode body (Yamafuk, Figs. 4-6, [0075], [0083], [0084], e.g., the insulation cover 6 in a state of storing the electrode assembly 2 therein; the insulation cover 6 does not cover the whole electrode assembly 2; to be more specific, the insulation cover 6 covers the electrode assembly 2 such that an edge portion of the electrode assembly 2 on an external terminal 4 side is exposed to the outside; insulation cover 6 is formed into a bag shape by bending a 
Yamafuk does not teach wherein the entire surface of the bottom-side R portion of the two R portions of the flat wound electrode body and the inside of the insulating film which faces the bottom-side R portion of the two R portions of the flat wound electrode body are joined to each other through an adhesive member or a bonding member.
However, Kim teaches a battery comprising insulation tape 127 (insulation film) glued (the glue which is being interpreted an adhesive member or a bonding member; if it refers to the insulation tape being an adhesive tape, then the adhesive coating on the tape/insulation material is being interpreted as an adhesive member or a bonding member and the tape/insulation material is being interpreted as insulation film) to the short sides 122 (R portion) of the electrode assembly 120 (flat wound electrode body) (Kim, Title, Fig. 8 (see annotated figure 8 below), [0047]).

    PNG
    media_image3.png
    850
    609
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the entire surface of the bottom-side R portion of the two R portions of the flat wound electrode body and the inside of the insulating film which faces the bottom-side R portion of the two R portions of the flat wound electrode body are joined to each other through an adhesive member or a bonding member, for the purpose of preventing electrode assembly from floating (Kim, [0047]).
Regarding claim 3, Yamafuku teaches a nonaqueous electrolyte secondary battery (Yamafuku, Title, Fig. 1, [0051], e.g., nonaqueous electrolyte secondary battery) comprising: 
a flat wound electrode body (electrode assembly 2) that is formed by making an elongated positive electrode (strip-like positive electrode 23) and an elongated negative electrode (strip-like negative electrode 24) overlap each other with an elongated separator (strip-like separator electrode 25) interposed therebetween to obtain a laminate and winding the laminate in a longitudinal direction of the elongated positive electrode (strip-like positive electrode 23) and the elongated negative electrode (strip-like negative electrode 24), in which the flat wound electrode body (electrode assembly 2) has two R portions and a flat portion, the two R portions have a curved surface and are formed in opposite end portions in a longitudinal direction of a section perpendicular to a winding axis, and the flat portion is a center portion in the longitudinal direction of the section and is interposed between the two R portions (Yamafuk, Figs. 2-3, 5 and 10 (please also see annotated figure 5 below), [0053], [0056], [0057], e.g., electrode assembly includes: a strip-like electrode (positive electrode) 23 (which is being interpreted as elongated negative electrode, see Figs. 2-3, 5 and 10) having positive polarity; and a strip-like electrode (negative electrode) 24 (which is being interpreted as elongated positive electrode, see Figs. 2-3, 5 and 10) having negative polarity; separator 25 is arranged between the positive electrode 23 and the negative electrode 24 which overlap with each other (as shown in Figs. 2-3, 5 and 10, separator 25 is arranged between the positive electrode 23 and the negative 

    PNG
    media_image1.png
    770
    671
    media_image1.png
    Greyscale

a nonaqueous electrolytic solution (Yamafuk, [0058], e.g., electrolyte solution is a nonaqueous electrolyte solution); 
a quadrilateral battery case (case 3) that accommodates the flat wound electrode body (electrode assembly 2) and the nonaqueous electrolytic solution (Yamafuk, Figs. 1, 4-6 and 10-11, [0058], e.g., case 3 (a quadrilateral battery case, see Figs. 1, 4-6 and 10-11) stores an electrolyte solution in an inner space 33 together with 
an insulating film (insulating member 6) that electrically insulates the flat wound electrode body (electrode assembly 2) and the quadrilateral battery case (case 3) from each other, is formed into a bag shape corresponding to a shape of the flat wound electrode body (electrode assembly 2), and is arranged between an inner wall of the quadrilateral battery case (case 3) and the flat would electrode body (electrode assembly 2) such that an entire surface of a bottom-side R portion of the two R portions of the flat wound electrode body (electrode assembly 2), which faces a bottom surface of the quadrilateral battery case (case 3), and an inside of the insulating film (insulating member 6), which faces the bottom-side R portion of the two R portions of the flat wound electrode body (electrode assembly 2), are joined to each other (Yamafuk, Figs. 4-5 and 10 (please also see annotated figure 5 below), [0083], e.g., an insulating member 6 (insulating film) which insulates the electrode assembly 2 and the case 3 from each other; insulation cover 6 is made of a material having insulation property; insulation cover 6 is formed of a sheet-like member; insulation cover 6 is made of a resin such as polypropylene (an electrically insulating material); insulation cover 6 is formed into a bag shape; insulation cover 6 covers side surfaces of the electrode assembly 2 (planar regions of a peripheral surface of the electrode assembly 2 which face the barrel portion 312 of the case body 31) and a bottom surface of the electrode assembly 2 (a curved region of the peripheral surface of the electrode assembly 2 which faces the closed portion 311 of the case body 31); (as shown in the annotated figure 5 below, an entire surface of the bottom-side R portion of the two R 

    PNG
    media_image2.png
    770
    503
    media_image2.png
    Greyscale

and such that the insulating film integrally comprises a bottom surface, which is a portion joined to the bottom-side R portion of the two R portions of the flat wound electrode body, two first side portions extending vertically upward from the bottom surface, and two second side portions each joining the two first side portions and the 
Yamafuk does not teach wherein the entire surface of the bottom-side R portion of the two R portions of the flat wound electrode body and the inside of the insulating film which faces the bottom-side R portion of the two R portions of the flat wound electrode body are joined to each other through an adhesive member or a bonding member.
However, Kim teaches a battery comprising insulation tape 127 (insulation film) glued (the glue which is being interpreted an adhesive member or a bonding member; if it refers to the insulation tape being an adhesive tape, then the adhesive coating on 

    PNG
    media_image3.png
    850
    609
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the entire surface of the bottom-side R portion of the two R portions of the flat wound electrode body and the inside of the insulating film which faces the bottom-side R portion of the two R portions of the flat .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamafuku et al. (“Yamafuku”, US 2015/0357670 A1, disclosed in IDS) in view of Kim (US 2006/0099504 A1, disclosed in IDS) as applied to claim 3 above, and further in view of Kim (“Kim’732”, US 2015/0364732 A1).
Regarding claim 4, Yamafuk in view of Kim teaches the nonaqueous electrolyte secondary battery according to claim 3 as disclosed above.  
Yamafuk in view of Kim does not explicitly teach wherein no through-hole is present in any region of the insulating film other than an upper opening thereof.
However, in the same field of endeavor, Kim’732 teaches a battery comprising an insulation bag between the electrode assembly and the case to receive the electrode assembly and to hermetically seal the electrolyte; insulation bag may have an open top; the electrode assembly 110 may be impregnated into the electrolyte and the electrolyte may not leak to the outside of the insulation bag 160 (which is being interpreted as no through-hole is present in any region of the insulating bag other than an upper opening thereof) (Kim’732, Title, Abstract, Figs. 1-5, [0017], [0019], [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein no through-hole is present in any region of the insulating film other than an upper opening thereof, for the purpose of preventing the electrolyte from making direct contact with the case (Kim’732, [0082]) and/or reinforcing stability and/or durability (Kim’732, [0003]).


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yamafuku et al. (“Yamafuku”, US 2015/0357670 A1, disclosed in IDS) in view of Yun (US 2013/0330586 A1) and Kim (“Kim’732”, US 2015/0364732 A1).
Regarding claim 1, Yamafuku teaches a nonaqueous electrolyte secondary battery (Yamafuku, Title, Fig. 1, [0051], e.g., nonaqueous electrolyte secondary battery) comprising: 
a flat wound electrode body (electrode assembly 2) that is formed by making an elongated positive electrode (strip-like positive electrode 23) and an elongated negative electrode (strip-like negative electrode 24) overlap each other with an elongated separator (strip-like separator electrode 25) interposed therebetween to obtain a laminate and winding the laminate in a longitudinal direction of the elongated positive electrode (strip-like positive electrode 23) and the elongated negative electrode (strip-like negative electrode 24), in which the flat wound electrode body (electrode assembly 2) has two R portions and a flat portion, the two R portions have a curved surface and are formed in opposite end portions in a longitudinal direction of a section perpendicular to a winding axis, and the flat portion is a center portion in the longitudinal direction of the section and is interposed between the two R portions (Yamafuk, Figs. 2-3, 5 and 10 (please also see annotated figure 5 below), [0053], [0056], [0057], e.g., electrode assembly includes: a strip-like electrode (positive electrode) 23 (which is being interpreted as elongated negative electrode, see Figs. 2-3, 5 and 10) having positive polarity; and a strip-like electrode (negative electrode) 24 

    PNG
    media_image1.png
    770
    671
    media_image1.png
    Greyscale

a nonaqueous electrolytic solution (Yamafuk, [0058], e.g., electrolyte solution is a nonaqueous electrolyte solution); 
a quadrilateral battery case (case 3) that accommodates the flat wound electrode body (electrode assembly 2) and the nonaqueous electrolytic solution (Yamafuk, Figs. 1, 4-6 and 10-11, [0058], e.g., case 3 (a quadrilateral battery case, see Figs. 1, 4-6 and 10-11) stores an electrolyte solution in an inner space 33 together with the electrode assembly 2; electrolyte solution is a nonaqueous electrolyte solution); and 
an insulating film (insulating member 6) that electrically insulates the flat wound electrode body (electrode assembly 2) and the quadrilateral battery case (case 3) from each other, is formed into a bag shape corresponding to a shape of the flat wound electrode body (electrode assembly 2), and is arranged between an inner wall of the quadrilateral battery case (case 3) and the flat would electrode body (electrode assembly 2) such that an entire surface of a bottom-side R portion of the two R portions of the flat wound electrode body (electrode assembly 2), which faces a bottom surface of the quadrilateral battery case (case 3), and an inside of the insulating film (insulating member 6), which faces the bottom-side R portion of the two R portions of the flat wound electrode body (electrode assembly 2), are joined to each other (Yamafuk, Figs. 4-5 and 10 (please also see annotated figure 5 below), [0083], e.g., an insulating member 6 (insulating film) which insulates the electrode assembly 2 and the case 3 from each other; insulation cover 6 is made of a material having insulation property; insulation cover 6 is formed of a sheet-like member; insulation cover 6 is made of a resin such as polypropylene (an electrically insulating material); insulation cover 6 is formed into a bag shape; insulation cover 6 covers side surfaces of the electrode assembly 2 (planar regions of a peripheral surface of the electrode assembly 

    PNG
    media_image2.png
    770
    503
    media_image2.png
    Greyscale

Yamafuk does not teach wherein the entire surface of the bottom-side R portion of the two R portions of the flat wound electrode body and the inside of the insulating film which faces the bottom-side R portion of the two R portions of the flat wound electrode body are joined to each other through an adhesive member or a bonding member.
However, Yun teaches a battery cell 100a includes an electrode assembly 110, a taping portion 130 enclosing an outer peripheral surface of the electrode assembly (shown in FIG. 2), a case 120 receiving the electrode assembly 110, and a cap assembly 10 closing an opening of the case 120 (Yun, Figs. 1-4, [0051]); the taping portion 130 may include a first adhesive layer 133 (which is being interpreted as an adhesive member or a bonding member), a first base layer 132, and a second base layer 131 (first base layer 132 or in combined with second base layer 131 is being interpreted as an insulating film) (shown in FIG. 2) (Yun, Figs. 2-4, [0051]); first adhesive layer 133 is a member which is positioned on the outer peripheral surface of the electrode assembly 110 to attach the first base layer 132 to the outer peripheral surface of the electrode assembly 110 (Yun, Figs. 2-4, [0071]); the first base layer 132 may be made of polypropylene (PP) (which is being interpreted as insulating material) (Yun, Figs. 2-4, [0073]); the second base layer 131 is a member which is positioned on an outer peripheral surface of the first base layer 132 attached to the first adhesive layer 133 (Yun, Figs. 2-4, [0074]); the second base layer 131 may be made of polyethylene terephthalate (PET) (which is being interpreted as insulating material) (Yun, Figs. 2-4, [0075]); and the second base layer 131 may be stacked with the first base layer 132 by heat-junction, or heat joining (Yun, Figs. 2-4, [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the entire surface of the bottom-side R portion of the two R portions of the flat wound electrode body and the inside of the insulating film which faces the bottom-side R portion of the two R portions of the flat wound electrode body are joined to each other through an adhesive member or a bonding member, for the purpose of preventing a phenomenon in which the windings of the electrode assembly become loose (Yun, [0071]) and/or improving stability (Yun, [0007]).
Yamafuk in view of Yun does not explicitly teach the insulating film prevents leakage of the nonaqueous electrolytic solution from all regions surrounding the flat wound electrode body, other than a region corresponding to a top-side R portion of the two R portions of the flat wound electrode body.
However, in the same field of endeavor, Kim’732 teaches a battery comprising an insulating bag preventing leakage of a nonaqueous electrolytic solution from all regions surrounding a flat wound electrode body, other than a region corresponding to a top-side R portion of two R portions of the flat wound electrode body (Kim’732, Title, Abstract, Figs. 1-5, [0017], [0019], [0082], e.g., an insulation bag between the electrode assembly and the case to receive the electrode assembly and to hermetically seal the electrolyte; insulation bag may have an open top; the electrode assembly 110 may be impregnated into the electrolyte and the electrolyte may not leak to the outside of the insulation bag 160).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the insulating film prevents leakage of the .
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamafuku et al. (“Yamafuku”, US 2015/0357670 A1, disclosed in IDS) in view of Yun (US 2013/0330586 A1).
Regarding claim 2, Yamafuku teaches a nonaqueous electrolyte secondary battery (Yamafuku, Title, Fig. 1, [0051], e.g., nonaqueous electrolyte secondary battery) comprising: 
a flat wound electrode body (electrode assembly 2) that is formed by making an elongated positive electrode (strip-like positive electrode 23) and an elongated negative electrode (strip-like negative electrode 24) overlap each other with an elongated separator (strip-like separator electrode 25) interposed therebetween to obtain a laminate and winding the laminate in a longitudinal direction of the elongated positive electrode (strip-like positive electrode 23) and the elongated negative electrode (strip-like negative electrode 24), in which the flat wound electrode body (electrode assembly 2) has two R portions and a flat portion, the two R portions have a curved surface and are formed in opposite end portions in a longitudinal direction of a section perpendicular to a winding axis, and the flat portion is a center portion in the longitudinal direction of the section and is interposed between the two R portions (Yamafuk, Figs. 2-3, 5 and 10 (please also see annotated figure 5 below), [0053], 

    PNG
    media_image1.png
    770
    671
    media_image1.png
    Greyscale

a nonaqueous electrolytic solution (Yamafuk, [0058], e.g., electrolyte solution is a nonaqueous electrolyte solution); 
a quadrilateral battery case (case 3) that accommodates the flat wound electrode body (electrode assembly 2) and the nonaqueous electrolytic solution (Yamafuk, Figs. 1, 4-6 and 10-11, [0058], e.g., case 3 (a quadrilateral battery case, see Figs. 1, 4-6 and 10-11) stores an electrolyte solution in an inner space 33 together with the electrode assembly 2; electrolyte solution is a nonaqueous electrolyte solution); and 
an insulating film (insulating member 6) that electrically insulates the flat wound electrode body (electrode assembly 2) and the quadrilateral battery case (case 3) from each other, is formed into a bag shape corresponding to a shape of the flat wound electrode body (electrode assembly 2), and is arranged between an inner wall of the quadrilateral battery case (case 3) and the flat would electrode body (electrode assembly 2) such that an entire surface of a bottom-side R portion of the two R portions of the flat wound electrode body (electrode assembly 2), which faces a bottom surface of the quadrilateral battery case (case 3), and an inside of the insulating film (insulating member 6), which faces the bottom-side R portion of the two R portions of the flat wound electrode body (electrode assembly 2), are joined to each other (Yamafuk, Figs. 4-5 and 10 (please also see annotated figure 5 below), [0083], e.g., an insulating member 6 (insulating film) which insulates the electrode assembly 2 and the case 3 from each other; insulation cover 6 is made of a material having insulation property; insulation cover 6 is formed of a sheet-like member; insulation cover 6 is made of a resin such as polypropylene (an electrically insulating material); insulation cover 6 is formed into a bag shape; insulation cover 6 covers side surfaces of the electrode assembly 2 (planar regions of a peripheral surface of the electrode assembly 2 which face the barrel portion 312 of the case body 31) and a bottom surface of the electrode assembly 2 (a curved region of the peripheral surface of the electrode assembly 2 which faces the closed portion 311 of the case body 31); (as shown in the annotated figure 5 below, an entire surface of the bottom-side R portion of the two R portions of the flat wound electrode body (electrode assembly 2), which faces a bottom surface of the quadrilateral battery case (case 3), and an inside of the insulating film 

    PNG
    media_image2.png
    770
    503
    media_image2.png
    Greyscale

the insulating film surrounds the flat wound electrode body on the two R portions, the flat portion, and side surface portions which are perpendicular to the two R portions and the flat portion of the flat wound electrode body (Yamafuk, Figs. 4-6, [0075], [0083], [0084], e.g., the insulation cover 6 in a state of storing the electrode assembly 2 therein; the insulation cover 6 does not cover the whole electrode assembly 2; to be more specific, the insulation cover 6 covers the electrode assembly 
Yamafuk does not teach wherein the entire surface of the bottom-side R portion of the two R portions of the flat wound electrode body and the inside of the insulating film which faces the bottom-side R portion of the two R portions of the flat wound electrode body are joined to each other through an adhesive member or a bonding member.
However, Yun teaches a battery cell 100a includes an electrode assembly 110, a taping portion 130 enclosing an outer peripheral surface of the electrode assembly (shown in FIG. 2), a case 120 receiving the electrode assembly 110, and a cap assembly 10 closing an opening of the case 120 (Yun, Figs. 1-4, [0051]); the taping portion 130 may include a first adhesive layer 133 (which is being interpreted as an adhesive member or a bonding member), a first base layer 132, and a second base layer 131 (first base layer 132 or in combined with second base layer 131 is being interpreted as an insulating film) (shown in FIG. 2) (Yun, Figs. 2-4, [0051]); first adhesive layer 133 is a member which is positioned on the outer peripheral surface of the electrode assembly 110 to attach the first base layer 132 to the outer peripheral 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the entire surface of the bottom-side R portion of the two R portions of the flat wound electrode body and the inside of the insulating film which faces the bottom-side R portion of the two R portions of the flat wound electrode body are joined to each other through an adhesive member or a bonding member, for the purpose of preventing a phenomenon in which the windings of the electrode assembly become loose (Yun, [0071]) and/or improving stability (Yun, [0007]).
Regarding claim 3, Yamafuku teaches a nonaqueous electrolyte secondary battery (Yamafuku, Title, Fig. 1, [0051], e.g., nonaqueous electrolyte secondary battery) comprising: 
a flat wound electrode body (electrode assembly 2) that is formed by making an elongated positive electrode (strip-like positive electrode 23) and an elongated negative electrode (strip-like negative electrode 24) overlap each other with an elongated separator (strip-like separator electrode 25) interposed therebetween to 

    PNG
    media_image1.png
    770
    671
    media_image1.png
    Greyscale

a nonaqueous electrolytic solution (Yamafuk, [0058], e.g., electrolyte solution is a nonaqueous electrolyte solution); 
a quadrilateral battery case (case 3) that accommodates the flat wound electrode body (electrode assembly 2) and the nonaqueous electrolytic solution (Yamafuk, Figs. 1, 4-6 and 10-11, [0058], e.g., case 3 (a quadrilateral battery case, see Figs. 1, 4-6 and 10-11) stores an electrolyte solution in an inner space 33 together with the electrode assembly 2; electrolyte solution is a nonaqueous electrolyte solution); and 
an insulating film (insulating member 6) that electrically insulates the flat wound electrode body (electrode assembly 2) and the quadrilateral battery case (case 3) from each other, is formed into a bag shape corresponding to a shape of the flat wound electrode body (electrode assembly 2), and is arranged between an inner wall of the quadrilateral battery case (case 3) and the flat would electrode body (electrode assembly 2) such that an entire surface of a bottom-side R portion of the two R portions of the flat wound electrode body (electrode assembly 2), which faces a bottom surface of the quadrilateral battery case (case 3), and an inside of the insulating film (insulating member 6), which faces the bottom-side R portion of the two R portions of the flat wound electrode body (electrode assembly 2), are joined to each other (Yamafuk, Figs. 4-5 and 10 (please also see annotated figure 5 below), [0083], e.g., an insulating member 6 (insulating film) which insulates the electrode assembly 2 and the case 3 from each other; insulation cover 6 is made of a material having insulation property; insulation cover 6 is formed of a sheet-like member; insulation cover 6 is made of a resin such as polypropylene (an electrically insulating material); insulation cover 6 is formed into a bag shape; insulation cover 6 covers side surfaces of the electrode assembly 2 (planar regions of a peripheral surface of the electrode assembly 2 which face the barrel portion 312 of the case body 31) and a bottom surface of the electrode assembly 2 (a curved region of the peripheral surface of the electrode assembly 2 which faces the closed portion 311 of the case body 31); (as shown in the annotated figure 5 below, an entire surface of the bottom-side R portion of the two R portions of the flat wound electrode body (electrode assembly 2), which faces a bottom surface of the quadrilateral battery case (case 3), and an inside of the insulating film 

    PNG
    media_image2.png
    770
    503
    media_image2.png
    Greyscale

and such that the insulating film integrally comprises a bottom surface, which is a portion joined to the bottom-side R portion of the two R portions of the flat wound electrode body, two first side portions extending vertically upward from the bottom surface, and two second side portions each joining the two first side portions and the bottom surface, wherein the two first side portions are longer in a width direction than the two second side portions (Yamafuk, Figs. 4-6, [0075], [0084], e.g., the insulation 
Yamafuk does not teach wherein the entire surface of the bottom-side R portion of the two R portions of the flat wound electrode body and the inside of the insulating film which faces the bottom-side R portion of the two R portions of the flat wound electrode body are joined to each other through an adhesive member or a bonding member.
However, Yun teaches a battery cell 100a includes an electrode assembly 110, a taping portion 130 enclosing an outer peripheral surface of the electrode assembly (shown in FIG. 2), a case 120 receiving the electrode assembly 110, and a cap assembly 10 closing an opening of the case 120 (Yun, Figs. 1-4, [0051]); the taping portion 130 may include a first adhesive layer 133 (which is being interpreted as an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the entire surface of the bottom-side R portion of the two R portions of the flat wound electrode body and the inside of the insulating film which faces the bottom-side R portion of the two R portions of the flat wound electrode body are joined to each other through an adhesive member or a bonding member, for the purpose of preventing a phenomenon in which the windings of the electrode assembly become loose (Yun, [0071]) and/or improving stability (Yun, [0007]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamafuku et al. (“Yamafuku”, US 2015/0357670 A1, disclosed in IDS) in view of Yun (US 2013/0330586 A1) as applied to claim 3 above, and further in view of Kim (“Kim’732”, US 2015/0364732 A1).
Regarding claim 4, Yamafuk in view of Yun teaches the nonaqueous electrolyte secondary battery according to claim 3 as disclosed above.  
Yamafuk in view of Yun does not explicitly teach wherein no through-hole is present in any region of the insulating film other than an upper opening thereof.
However, in the same field of endeavor, Kim’732 teaches a battery comprising an insulation bag between the electrode assembly and the case to receive the electrode assembly and to hermetically seal the electrolyte; insulation bag may have an open top; the electrode assembly 110 may be impregnated into the electrolyte and the electrolyte may not leak to the outside of the insulation bag 160 (which is being interpreted as no through-hole is present in any region of the insulating bag other than an upper opening thereof) (Kim’732, Title, Abstract, Figs. 1-5, [0017], [0019], [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein no through-hole is present in any region of the insulating film other than an upper opening thereof, for the purpose of preventing the electrolyte from making direct contact with the case (Kim’732, [0082]) and/or reinforcing stability and/or durability (Kim’732, [0003]).

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
Applicant argues that “in Yamafuku, ‘[t]he insulation cover 6 is formed of a sheet-like member[,]’ and is not formed to cover side distal ends of the flat wound electrode body. Yamafuku  [0083]. That is, Yamafuku fails to disclose ‘prevent[ing] leakage of the nonaqueous electrolytic solution from all regions surrounding the flat wound electrode body, other than a region corresponding to a top-side R portion of the two R portions of the flat wound electrode body[,]’ as recited in claim 1. In other words, the uncovered side ends of Yamafuku's wound battery allow for leakage. Neither Kim nor Yun cure the deficiencies of Yamafuku. Next, regarding the joining, the Examiner concedes that "Yamafuk[u] does not teach wherein the entire surface of the bottom-side R portion of the two R portions of the flat wound electrode body and the inside of the bag-shaped insulating film which faces the bottom-side R portion of the two R portions of the flat wound electrode body are joined to each other through an adhesive member or a bonding member.’ Office Action, pages 7 and 13. … Neither Kim nor Yun disclose that the tapings thereof may be used to seal a wound battery to any element other than itself, e.g., an insulating film. To assert otherwise necessarily involves the use of impermissible hindsight bias. Furthermore, even if Kim or Yun disclosed a means to seal a wound battery to any element other than itself, the primary reference fails to provide any suggestion or motivation for such use. Again, to assert otherwise involves the use of impermissible hindsight bias.” (Remarks, Pages 9-11).
Applicant’s argument is not persuasive.  
Yamafuk teaches the insulating film surrounds the flat wound electrode body on the two R portions, the flat portion, and side surface portions which are perpendicular to the two R portions and the flat portion of the flat wound electrode body (Yamafuk, 
Yamafuk teaches the insulating film integrally comprises a bottom surface, which is a portion joined to the bottom-side R portion of the two R portions of the flat wound electrode body, two first side portions extending vertically upward from the bottom surface, and two second side portions each joining the two first side portions and the bottom surface, wherein the two first side portions are longer in a width direction than the two second side portions (Yamafuk, Figs. 4-6, [0075], [0084], e.g., the insulation cover 6 in a state of storing the electrode assembly 2 therein; the insulation cover 6 does not cover the whole electrode assembly 2; to be more specific, the insulation cover 6 covers the electrode assembly 2 such that an edge portion of the electrode assembly 2 on an external terminal 4 side is exposed to the outside; the insulation cover 6 may be formed into a bag shape by fusing or welding a sheet-like member (when the bag is formed by fusing or welding, it is being interpreted as 
Kim’732 teaches a battery comprising an insulating bag preventing leakage of a nonaqueous electrolytic solution from all regions surrounding a flat wound electrode body, other than a region corresponding to a top-side R portion of two R portions of the flat wound electrode body (Kim’732, Title, Abstract, Figs. 1-5, [0017], [0019], [0082], e.g., an insulation bag between the electrode assembly and the case to receive the electrode assembly and to hermetically seal the electrolyte; insulation bag may have an open top; the electrode assembly 110 may be impregnated into the electrolyte and the electrolyte may not leak to the outside of the insulation bag 160).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the insulating film prevents leakage of the nonaqueous electrolytic solution from all regions surrounding the flat wound electrode body, other than a region corresponding to a top-side R portion of the two R portions of the flat wound electrode body, for the purpose of preventing the electrolyte from making direct contact with the case (Kim’732, [0082]) and/or reinforcing stability and/or durability (Kim’732, [0003]).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teaching, suggestion, or motivation for the rejection is found in paragraphs [0003] and [0082] of Kim’732.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697. The examiner can normally be reached Monday, Thursday and Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723